DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Patrick J. Sullivan on 2/4/2022

The application has been amended as follows: 

	In the Claims:

15. (Currently Amended) One or more computer non-transitory readable media storing computer-useable instructions that, when used by a computing device, cause the computing device to perform operations comprising: 
determining, by one or more communication modules coupled to a table, a first location of a first individual among a plurality of individuals at the table based on a wireless connection between the one or more communication modules and a user device associated with a first individual of the plurality of individuals; 

receiving, by the one or more sensors, a second measurement of the first item located at the second location on the surface of the table, wherein the second measurement is different than the first measurement; Page 6 of 17 4838-8901-5286 viApplication No. 16/150,377Attorney Docket No. IP-P2799US2/41038.317711 Response Filed: 11/5/2021 Reply to Office Action of: 08/05/2021 
determining, based on proximity of the first location to the second location, that the first individual of the plurality of individuals caused the second measurement to be different than the first measurement; 
automatically populate a bill for the first individual with an amount of the first item comprising the difference between the second measurement and the first measurement; 
communicating to a user device associated with the first individual for display on a user interface of the user device, a bill for the amount first item; and
receiving, from the user device, an indication that the bill has been paid using the user device.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-3 and 5-21 are allowed.
No reason for allowance is needed as the record is clear in light of applicant's most recent arguments/amendment. See MPEP 1302.14(1). According to MPEP 1302.14 (I): “In most cases, the examiner' s actions and the applicant' s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (e) and 37 CFR 1.133(b). Thus, where the examiner' s 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466. The examiner can normally be reached M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ASFAND M SHEIKH/Primary Examiner, Art Unit 3627